     Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIRGINIA L. GIUFFRE

                    Plaintiff,
                                               15 Civ. 7433 (LAP)
-against-
                                                MEMORANDUM & ORDER
GHISLAINE MAXWELL,

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Government of the United States Virgin Islands (the

“USVI”) has moved (1) to intervene in the above-captioned action

pursuant to Rule 24 of the Federal Rules of Civil Procedure and

(2) should intervention be permitted, for confidential access to

sealed judicial records and discovery documents.          (See Notice of

Ex Parte Motion to Intervene and for           Confidential Access to

Documents, dated Sept. 1, 2020 [dkt. no. 1110]; Memorandum of Law

in Support of Ex Parte Motion (“USVI Br.”), dated Sept. 1, 2020

[dkt. no. 1111]; Reply Memorandum in Further Support of Ex Parte

Motion to Intervene and for Access to Documents (“Reply Br.”),

dated Sept. 24, 2020 [dkt. no. 1122].) Defendant Ghislaine Maxwell

(“Ms. Maxwell”) and non-party John Doe (“Doe”) have opposed the

USVI’s motion.    (See Defendant Ghislaine Maxwell’s Memorandum of

Law in Opposition to USVI Ex Parte Motion to Intervene and for

Confidential Access to Documents (“Maxwell Opp. Br.”), dated Sept.

16, 2020 [dkt. no. 1118]; John Doe Letter in Opposition to USVI


                                    1
       Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 2 of 17



Motion (“Doe Opp.”), dated Sept. 22, 2020 [dkt. no. 1119].)

Plaintiff Virginia Giuffre does not oppose the USVI’s motion. (See

Letter from Sigrid S. McCawley, dated Sept. 16, 2020 [dkt. no.

1117].)

       For the reasons detailed below, the USVI’s motion is GRANTED

IN PART and DENIED IN PART.

  I.      FACTUAL BACKGROUND

       The USVI’s motion relates to the protective order entered in

this action in March 2016 by the late Judge Robert W. Sweet.                (See

Protective Order (“Protective Order”), dated Mar. 17, 2016 [dkt.

no. 62].)     As previously observed by the Court, that protective

order is “unremarkable in form and function” in that it, like most

protective     orders,      seeks   to       “protect    the    discovery       and

dissemination of confidential information or information that will

improperly annoy, embarrass, or oppress any party, witness, or

person    providing   discovery     in       [Giuffre   v.   Maxwell].”     (See

Memorandum & Order, dated July 1, 2020 [dkt. no. 1071], at 3.)

Under the terms of the order, discovery materials properly marked

confidential     pursuant    to   the    protective     order   “shall    not   be

disclosed or used for any purpose except the preparation and trial

of [Giuffre v. Maxwell],” (Protective Order ¶ 4), and may only be

disclosed to specific enumerated groups, including, among other

groups, “attorneys actively working on this case” and “persons



                                         2
     Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 3 of 17



regularly   employed   or   associated   with   the   attorneys   actively

working on this case,” (id. ¶¶ 5(a)-(h)).

     The protective order has been a primary theater of battle in

this litigation over the past several months.1           Most notably, it

has been the subject of two separate requests seeking modification

brought by Alan Dershowitz, defendant in the related action Giuffre

v. Dershowitz, No. 19 Civ. 3377, this summer alone.           (See Letter

from Howard M. Cooper, dated June 12, 2020 [dkt. no. 133 in 19

Civ. 3377]; Joint Letter from Nicole J. Moss & Christian G. Kiely,

dated July 29, 2020 [dkt. no. 153 in 19 Civ. 3377].) Specifically,

Mr. Dershowitz first sought modification of the protective order

to permit him blanket access to all sealed materials and discovery

at issue in this litigation for use in his defense of Ms. Giuffre’s

claim of defamation against him, a request that the Court denied

as, among other things, overbroad.       (See Memorandum & Order, dated

July 1, 2020 [dkt. no. 144 in 19 Civ. 3377].)         After Mr. Dershowitz

renewed his request to modify the protective order and narrowed

the universe of materials to which he was seeking access, the Court

permitted a very limited disclosure to Mr. Dershowitz of all sealed




1 The ferocious litigation over this protective order seems to
invite the use of military terminology. (See Memorandum & Order,
dated July 1, 2020 [dkt. no. 1071], at 8 (describing scope of
proposal for modification of the protective order as “not a
targeted strike . . . but a carpet bombing.”).)
                                    3
     Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 4 of 17



materials and discovery that mention him.            (See Order, dated Sept.

9, 2020 [dkt. no. 174 in 19 Civ. 3377].)

     Here, the USVI seeks access to an array of sealed materials

from this litigation, see infra at 7, because of their potential

relevance to its pending Virgin Islands Criminally Influenced and

Corrupt Organizations Act (“CICO”) enforcement action against the

Estate   of   Jeffrey   E.   Epstein       and   several   Epstein-controlled

entities before the Superior Court of the U.S. Virgin Islands.

(See CICO Complaint (“CICO Compl.”), dated Feb. 11, 2020 [dkt. no.

1111-1].)     The USVI asserts in its CICO action that Epstein ran a

criminal sex trafficking operation in the Virgin Islands, “wherein

he used his vast wealth and property holdings and a deliberately

opaque web of corporations and companies to transport young women

and girls to his privately-owned islands where they were held

captive and subject to severe and extensive sexual abuse.”              (See

USVI Br. at 2 (citing CICO Compl. ¶¶ 40-114).)

  II.    APPLICABLE LAW

         a. Intervention

     Where a non-party, such as the USVI here, “seeks to modify a

protective order in a private suit, the proper procedure is to

seek permissive intervention under Rule 24(b).”              Daniels v. City

of New York, 200 F.R.D. 205, 207 (S.D.N.Y. 2001) (citing Martindell

v. Int'l Tel. & Tel. Corp., 594 F.2d 291, 294 (2d Cir. 1979)).



                                       4
      Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 5 of 17



See also Abdelal v. Kelly, 2017 WL 1843291, at *1 (S.D.N.Y. May 5,

2017) (collecting cases).

      Rule 24(b), which governs permissive intervention, provides

in relevant part that, “on timely motion,” any party may intervene

who “has a claim or defense that shares with the main action a

common question of law or fact.”           See Fed. R. Civ. P. 24(b).

Permissive intervention under Rule 24(b) is committed to the broad

discretion of the Court.     See AT&T Corp. v. Sprint Corp., 407 F.3d

560, 561 (2d Cir. 2005)(recognizing “the broad discretion of the

district court when considering permissive intervention”); H.L.

Hayden Co. of N.Y., Inc. v. Siemens Med. Sys., Inc., 797 F.2d 85,

89 (2d Cir. 1986)(“The district court’s discretion under Rule

24(b)(2) is very broad.”). In exercising its discretion, the Court

is required by rule to “consider whether the intervention will

unduly delay or prejudice the adjudication of the original parties’

rights.”   Fed. R. Civ. P. 24(b)(3); see also Calderon v. Clearview

AI, Inc., 2020 WL 2792979, at *7 (S.D.N.Y. May 29, 2020)(“[T]he

court’s primary consideration is whether intervention will unduly

delay or prejudice the adjudication of the rights of the parties

whose lawsuits are being 'invaded.’”).

      Several other factors historically serve as guardrails for

the   Court’s   discretion   in   permitting   intervention    under     Rule

24(b).     Those factors include “the nature and extent of the

intervenors’ interests, whether their interests are adequately

                                     5
        Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 6 of 17



represented by the other parties, and whether parties seeking

intervention will significantly contribute to full development of

the underlying factual issues in the suit and to the just and

equitable adjudication of the legal questions presented.”                  Id.

(quoting U.S. Postal Serv. v. Brennan, 579 F.2d 188, 191–92 (2d

Cir. 1978)).

          b. Modification of the Protective Order

     The standard set forth by the Court of Appeals in Martindell

v. Int’l Tel. & Tel. Corp. applies where, as here, “a government

agency     seeks   modification     of       a   protective   order   governing

discovery in a civil action.”         Daniels, 200 F.R.D. at 207 (citing

Martindell, 594 F.2d at 296).            Under the Martindell standard, it

is the government’s burden to demonstrate “some extraordinary

circumstance or compelling need” that would justify upsetting the

status quo imposed by a civil protective order.                Martindell, 594

F.3d at 296.

  III. DISCUSSION

          a. Permissive Intervention

     The Court concludes that permissive intervention is warranted

here.     First, and most critically, intervention will not “unduly

delay or prejudice the adjudication of the rights of the parties

whose lawsuits are being 'invaded[,]’” Calderon, 2020 WL 2792979,

at *7, as the merits of this litigation were resolved years ago

via settlement.       Second, the USVI’s interest in this litigation,

                                         6
      Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 7 of 17



i.e., its law enforcement interest in access to the relevant sealed

materials, has not been adequately represented by the original

parties’ litigation of the merits of this case or by the ongoing

unsealing process.      See In re Visa Check/MasterMoney Antitrust

Litig., 190 F.R.D. 309, 312 (E.D.N.Y. 2000).

          b. Modification of the Protective Order

    The USVI has requested modification of the protective order so

that it may obtain confidential access to the following materials:

      •   All currently sealed documents filed in support of
          Defendant Ghislaine Maxwell’s motion for summary judgment
          (dkt. nos. 540-43);

      •   All currently sealed documents filed in support of
          Plaintiff Virginia L. Giuffre’s opposition to Defendant’s
          motion for summary judgment (dkt. no. 586 and attached
          exhibits);

      •   All currently sealed documents in support of Defendant’s
          Reply in support of motion for summary judgment (dkt. nos.
          620-21);

      •   All currently sealed parts of the Court’s Opinion on
          Defendant’s motion for summary judgment (dkt. no. 872);
          and

      •   All currently unfiled discovery deposition transcripts and
          exhibits thereto in this action.

(See USVI Br. at 3-4.)2

2 In its opening brief, the USVI dedicated a significant amount of
space to the argument that it should be granted access to the
relevant materials pursuant to the presumption of public access to
judicial documents guaranteed by the First Amendment and by federal
common law. (See USVI Br. at 8-11.) However, the USVI seemingly
abandoned that argument on reply.      Given the USVI is seeking

                         (Footnote continues on the following page.)
                                     7
     Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 8 of 17




     As an initial matter, the USVI’s request for access to all

currently sealed documents related to Ms. Maxwell’s motion for

summary judgment is curious.       The Court of Appeals has already

unsealed the summary judgment record, which includes the parties’

summary judgment briefs, their statements of undisputed facts, and

incorporated exhibits, i.e., exactly the materials that the USVI

requests access to here.    Brown v. Maxwell, 929 F.3d 41, 47-48 (2d

Cir. 2019).   The USVI’s request for those materials is accordingly

denied as moot.

     With respect to the USVI’s request for currently unfiled

deposition transcripts and attached exhibits, the Court declines

to grant that request in full.          However, the Court acknowledges

that there are some unique circumstances in this case that provide

compelling grounds for a limited modification of the protective

order.   The Court will first discuss several issues that counsel

against the broader disclosure that the USVI requests, i.e., of

all deposition transcripts and attached exhibits.

     First, the USVI makes arguments that are largely duplicative

of arguments that Mr. Dershowitz raised in support of modification

over the summer--arguments that the Court rejected.          For example,




confidential access to the relevant materials and not their public
release, the Court does not think it necessary to address whether
the materials in question are judicial documents to which the
presumption of public access attaches.
                                    8
     Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 9 of 17



the USVI questions whether parties providing testimony in this

case could have reasonably relied on the protective order because

it is a “blanket” order, i.e., one that does not govern specific

documents or testimony.    (Compare USVI Br. at 12, with Letter from

Howard M. Cooper, dated June 12, 2020 [dkt. no. 1058-1], at 2.)

However,    the   Court   has   already    concluded--twice--that       the

producing parties were entitled to rely on the protective order’s

promise that confidential information would not be “disclosed or

used for any purpose except for the preparation and trial of [the

Maxwell] case.”    (Memorandum & Order, dated July 1, 2020 [dkt. no.

1071], at 11; see also Order, dated Sept. 9, 2020 [dkt. no. 1113]

at 5.)     The USVI points to no changed circumstance that would

require the Court to perform an about-face on that conclusion.

     Similarly, the USVI seeks the requested materials as a matter

of “procedural efficiency.”      (USVI Br. at 12-13.)      The Court has

also rejected this exact argument as a ground for modification of

this protective order.    As the Court previously found with respect

to Mr. Dershowitz’s attempts to modify the protective order in

this case, while efficiency is a “laudable” goal, it “hardly

amount[s] to extraordinary circumstances or compelling need.”

(See Memorandum & Order, dated July 1, 2020 [dkt. no. 1071], at 8

(quoting Md. Cas. Co. v. W.R. Grace & Co., No. 83 Civ. 7451 (SWK),

1994 WL 419787, at *9 (S.D.N.Y. Aug. 10, 1994).)         Again, the USVI



                                    9
      Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 10 of 17



does not explain why its desire for efficiency--while laudable--

carries more weight than did Mr. Dershowitz’s.

      The USVI also offers as a primary ground for modification its

“considerable” law enforcement interest in accessing the relevant

documents for use in its investigation of Epstein’s estate.              (USVI

Br.   At   12.).    That   interest    is--almost     by    definition--not

extraordinary.       The   USVI’s   investigation    of    Epstein’s    estate

indisputably vindicates multiple, substantial public interests,

most notably shining a light on how Epstein utilized the Virgin

Islands to facilitate his alleged sex trafficking operation.                As

Hamlet     said,    however,    there’s       the   rub--law    enforcement

investigations, criminal or civil, that fulfill some substantial

public interest are a dime-a-dozen.           As this Court has previously

noted, finding that extraordinary circumstances are present simply

because law enforcement is investigating a matter of great public

interest “would effectively eviscerate the Martindell standard,”

Daniels, 200 F.R.D. at 210.3

      The analysis does not end there, however.            There are present

here--as    is     tradition   with    this     litigation--some       unusual


3 The Court also rejects the USVI’s contention that its lack of
“personal interest that is adverse to victims’ interests” counsels
in favor of a broad modification (see Reply Br. at 10). Whether
the Government’s interest, i.e., prosecuting civil claims against
the Epstein Estate and related entities, is arguably nobler than
Mr. Dershowitz’s interest in gaining access to the sealed materials
for use in his personal defense against Ms. Giuffre’s claim of
defamation, is neither here nor there in the Court’s analysis.
                                      10
    Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 11 of 17



circumstances, identified by the USVI in its reply papers, that

make a compelling case for a limited modification of the protective

order.

     A common thread between Ms. Maxwell’s and Doe’s oppositions

to the USVI’s request for modification is that the USVI, as a

government actor, does not have a compelling need for the materials

because “the Government as investigator has awesome powers” which

“render unnecessary its exploitation of the fruits of private

litigation.” See Martindell, 594 F.2d at 296 (citations omitted).4

This is true enough, and the Court agrees with both Ms. Maxwell

and Doe on this point to the extent that it applies to the full

range of documents requested by the USVI.          However, the USVI’s

substantial investigatory powers are only relevant to the extent

that they can effectively deploy them.            Here, there are two

circumstances that substantially limit the USVI’s ability actually

to wield those powers.     Those circumstances strengthen the case




4 To be sure, Martindell involved a criminal investigation, which
meant that the Government could take a number of significant steps
that are unavailable in the USVI’s civil action here. 594 F.2d at
296 (noting that the Government “may institute or continue a grand
jury proceeding,” “subpoena witnesses to testify,” or, where
witnesses invoke their Fifth Amendment privilege, “offer immunity
in exchange for their testimony”). However, this principle holds
true even in civil matters, where federal and state governments
“have at their disposal special investigatory powers not available
to private litigants.” H.L. Hayden Co. of N.Y., Inc. v. Simens
Med. Sys., Inc., 106 F.R.D. 551, 556 (S.D.N.Y. 1985) (noting the
same with respect to civil antitrust cases).
                                   11
       Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 12 of 17



that the USVI has a compelling need for a limited modification of

the protective order.

       The first of those circumstances is Epstein himself.              Epstein

was, of course, the central player in the purported trafficking

scheme that the USVI is investigating in the CICO action, as he

allegedly     “created   and   directed    the   companies      whose   aircraft

transported the young women and girls, owned and maintained the

secluded islands to which they were transported, and provided

sources of funding for this activity.”                 (USVI Reply Br. at 3

(citing CICO Compl. ¶¶ 17-37).)            There can thus be little doubt

that    Epstein’s   prior   testimony      in   this   action   is   putatively

valuable to the USVI.       As the Court has already discussed, this on

its own is not enough to justify modification, see supra at 10,

but here Epstein’s demise presents an additional complicating

factor: unlike other witnesses who previously testified in this

case, the USVI obviously cannot subpoena and depose Epstein at a

later date.      That the USVI does not have the same investigative

flexibility with respect to Epstein              that it does with other

witnesses is a compelling reason to modify the protective order to

allow the USVI confidential access to Epstein’s deposition and the

attached exhibits.

       The arguments raised by Ms. Maxwell and by Doe with specific

respect to Epstein’s deposition do not diminish the USVI’s case

for access to the transcript.        Most notably, both Ms. Maxwell and

                                      12
      Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 13 of 17



Doe   further    state    that    the    USVI   should    be     denied    access      to

Epstein’s      deposition     transcript        because     it     is     of    little

evidentiary      value    given    Epstein’s       invocation       of    his        Fifth

Amendment right against self-incrimination on every question.

(See Maxwell Opp. at 8; Doe Opp. at 3 (“[T]he USVI will not find

any     meaningful       information       in     Mr.    Epstein’s        deposition

transcript.”).)       The Court disagrees for two reasons.                 First, as

a practical matter, the USVI’s CICO action is a civil enforcement

action, and a USVI court can thus draw an adverse inference from

Epstein’s      invocation    of    his    Fifth    Amendment       rights       at    his

deposition.      See, e.g., Collazos v. U.S., 368 F.3d 190, 204 (2d

Cir. 2004); N.Y. Dist. Council of Carpenters Pension Fund v.

Perimeter Interiors, Inc., 657 F. Supp. 2d 410, 415 (S.D.N.Y.

2009).    Second, the substance of the deposition questions may on

their    own    be   fruitful--a    jumping       off    point    for     the    USVI’s

significant investigatory powers.              The Court accordingly disagrees

that Epstein’s deposition is of no use whatsoever in the USVI’s

investigation, as Ms. Maxwell and Doe appear to contend.5


5 Ms. Maxwell also argues that Epstein’s death itself is of no
moment, citing IIT v. Int'l Controls Corp., No. 76 CIV. 1547
(CES), 2009 WL 3094942 (S.D.N.Y. Sept. 28, 2009) in support of
that proposition. (Maxwell Opp. at 8 (“The death of Mr. Epstein
is . . . not the basis of a compelling need.”).) That case
involved the proposed modification of a protective order to
allow movant--a plaintiff who had won a fraud judgment against a
defendant who had since fled to Cuba and had reportedly died

                            (Footnote continues on the following page.)
                                          13
    Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 14 of 17



     Second, the USVI is limited by the fact that it does not know,

beyond guesswork, who has actually provided testimony in this case.

As the USVI points out, in Martindell, the Government could easily

leverage its investigatory powers in part because it had already

been provided with a list of witnesses who had testified in the

relevant civil action.     See 594 F.2d at 293 (“At Judge Conner’s

request, counsel for the defendants in the action furnished the

Department of Justice . . . with a list of 14 witnesses who had

been deposed in the case.”).    Here, the USVI has no such knowledge.

Accordingly, the USVI has a compelling need for a list of those

individuals who provided testimony in this case.           The USVI may

subpoena and depose those individuals in due course.




there--access to a sealed envelope purportedly containing
instructions from the former judge (who had also died since the
judgment) regarding what to do in the event that the fraudster
returned to the United States. The Court denied movant’s
request for modification because the movant had not demonstrated
an extraordinary circumstance or compelling need justifying the
relief.
     From the Court’s read, however, IIT is inapplicable.
Critical to the Court’s conclusion that the movant had not
demonstrated a compelling need for modification was the fact that
the sealed envelope did not in fact contain instructions about how
to handle the former defendant’s return to the United States at
all, but rather various confidential settlement agreements
ostensibly unrelated to the core issues on the motion. With that
in mind, Judge Pauley noted that “[t]he death of a fugitive
fraudster does not create the kind of compelling need or
extraordinary circumstances to warrant unsealing confidential
settlement agreements.” IIT, 2009 WL 3094942, at *1. This makes
sense, because the former-defendant’s death would not have played
one way or another into any need to see the settlement agreements.
                                   14
     Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 15 of 17



     While the Court will permit disclosure to the USVI of (1)

Epstein’s deposition transcript and the attached exhibits, and (2)

a list of the individuals who have provided testimony in this case,

it remains mindful of its previous recognition of “the gravity of

the privacy interests of . . . nonparties who are alleged victims

of Jeffrey Epstein’s sexual abuse.”         (Order, dated Sept. 9, 2020

[dkt. no. 1113], at 7.)      Those interests weigh no less heavily now

that it is law enforcement seeking modification of the protective

order instead of a private litigant.          In order to protect those

interests,    the   USVI    proposes     redacting    the    identities     of

otherwise-anonymous      Epstein    victims    in    any    disclosure    and

providing the contact information of their counsel.              (USVI Reply

Br. at 10.)    That solution, however, is unwieldy given the fact

that many victims may be unrepresented.         As such, the Court finds

that a simple sealed disclosure of the list of deponents, including

victims, to the USVI is appropriate here.

     In order to make crystal clear to the USVI the significance

of the privacy interests here, the Court will provide separately

to the USVI a copy of the sealed order explaining why it excluded

from its prior production to Mr. Dershowitz materials related to

a   certain   nonparty     Doe   with    “particularly      weighty    privacy

interests” in the sealed materials at issue in this case.                 (See

Order, dated Sept. 9, 2020 [dkt. no. 1113], at 4 n.2.)                Further,

the Court expects the USVI to conduct its investigation in a manner

                                    15
       Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 16 of 17



that properly respects the wellbeing of Epstein’s victims and any

victim’s desire to remain out of the public eye.

  IV.     CONCLUSION

       In light of the foregoing, the USVI’s motion to intervene in

this    case    (dkt.   no.   1110)    is    GRANTED   and   its   motion   for

confidential access to sealed materials (dkt. no. 1110) is GRANTED

IN PART and DENIED IN PART.            No later than December 10, 2020,

Plaintiff Virginia Giuffre shall provide to the USVI, under seal:

  1. A copy of the transcript of Jeffrey Epstein’s deposition, as
     well as the exhibits attached thereto.

  2. A list of all individuals who have previously been deposed in
     this case.


       The USVI may use these materials solely in connection with

the    USVI’s   pending   Virgin      Islands   Criminally    Influenced    and

Corrupt Organizations Act enforcement action against the Estate of

Jeffrey E. Epstein and several Epstein-controlled entities, as

described in the USVI’s CICO Complaint. (See CICO Complaint, dated

Feb. 11, 2020 [dkt. no. 1111-1].)            Counsel for the USVI shall be

subject to sanctions for any unauthorized public disclosure of the

identities of Epstein’s victims.

       Separately, the Court shall provide to the USVI a copy of a

prior order, docketed under seal, explaining why the Court-ordered

disclosure to Mr. Dershowitz of materials mentioning him (See

Order, dated Sept. 9, 2020 [dkt. no. 1113]) would exclude material


                                        16
    Case 1:15-cv-07433-LAP Document 1161 Filed 11/25/20 Page 17 of 17



produced by or material (or portions of material) discussing a

certain nonparty Doe with particularly weighty privacy interests

(id. at 4 n.5).

SO ORDERED.

Dated:    New York, New York
          November 25, 2020


                                 __________________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge




                                   17
